Citation Nr: 1229199	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  06-17 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for venous insufficiency of the bilateral lower extremities (claimed as edema/leg and foot swelling).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served over 19 years in the United States Coast Guard Reserve, with active duty for training from September 9, 2002 to September 13, 2002, and active duty from March 26, 2003 to April 3, 2003. The Board notes that although the Veteran's National Guard Reserve retirement point statement indicates that this later period of active service (described as active component) ended on March 28, 2003, personnel records indicate that she was not officially released from active duty until April 3, 2003. As such, the Board concludes that this period of active service did not actually end until April 3, 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating action of the Department of Veterans Affairs Regional Office (RO) in New Orleans, Louisiana. 

This appeal was previously before the Board in March 2009 and April 2011, when it was remanded for additional development. 

The Veteran presented testimony at a Video Conference hearing chaired by the undersigned Veterans Law Judge in August 2008.  A transcript of the hearing is associated with the claims folder. 


FINDINGS OF FACT

1.  The Veteran clearly and unmistakably had venous insufficiency of the bilateral lower extremities prior to her period of active service.

2.  The Veteran's preexisting venous insufficiency of the bilateral lower extremities clearly and unmistakably did not have a permanent increase in severity during her period of active service.


CONCLUSION OF LAW

Venous insufficiency of the bilateral lower extremities is not due to or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in September 2003.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  Dingess, 19 Vet. App. at 473.

Additionally, VA has obtained service treatment records and Social Security Administration (SSA) records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  VA examinations were provided and an opinion obtained which was adequate for adjudicative purposes: the examiner reviewed the claims file, elicited medical histories from the Veteran, reported all necessary information, and provided an adequate rationale for the opinion expressed.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the previous Board decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

Service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service. Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303. 

Service connection may also be granted for a disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA). 38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110; 38 C.F.R. § 3.6(c), (d), 3.303. 

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009). 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

A veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111.  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable. Vanerson v. West, 12 Vet. App. 254 (1999). In determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post service medical opinions. Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000); Adams v. West, 13 Vet. App. 453 (2000).

VA General Counsel  has issued a precedent opinion holding that to rebut the presumption of sound condition under 38 U.S.C. § 1111 VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-03 (July 16, 2003). The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. Id.  In its decisions, the Board is bound to follow the precedent opinions of the General Counsel. 8 U.S.C.A. § 7104(c).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 C.F.R. § 3.306(a).  However, the presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service. Hunt, 1 Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. § 3.306(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that she has chronic venous insufficiency of the lower extremities that was caused or aggravated by shoes she wore during her period of active duty in March 2003.

Coast Guard reserves examinations in August 1983, June 1985, March 1988, February 1992, March 1996, May 1997, and June 2002 noted normal vascular system and lower extremity examinations.  

A physical examination performed on March 26, 2003, apparently in connection with the Veteran's entrance into active service, notes that she received emergency department treatment for edema during a pregnancy.  (During her August 2008 Video Conference hearing, the Veteran reported that this was in 1976.  T 11.)

A March 29, 2003 private hospital report shows the Veteran complained of leg swelling which had begun the previous night.  The assessment was of lower extremity edema/fluid retention.  A Coast Guard clinic follow-up report, dated March 31, 2003, notes milder symptoms in the past.  

The Board notes that while the March 2003 hospital report also reflects previous treatment for similar symptoms at "Oschner," (a medical facility in New Orleans) medical records obtained from that facility reflect only that the Veteran was treated in September 2002 for edema of the scalp as the result of an allergic reaction to hair dye. 

An April 9, 2003 treatment note reflects a diagnosis of venous insufficiency of the lower extremities.  Lower extremity venous compression stockings were prescribed.  

A history of hospitalization for swollen legs in 1974 was noted in April 2003.  

A Doppler study of the lower extremities on April 11, 2003 found no evidence of deep vein thrombosis.

A May 2003 treatment note indicated that the Veteran was under treatment for idiopathic edema.  The treating physician doubted that it would get any better.

A June 2003 private treatment report shows that the Veteran reported bilateral leg swelling for the past 1-2 years.

An August 2003 private treatment record notes a diagnosis of edema due to venous insufficiency of the lower extremities.  A November 2003 private treatment record noted that the Veteran had developed some swelling of both legs over the past six months.  Venous Doppler was noted to be negative.

A VA examination in July 2005 noted the Veteran had edema that was somewhat consistent with venous insufficiency.  The examiner did not opine as to the etiology or onset of the disability.

An August 2006 private physician's record noted that the Veteran had wanted the physician to write a statement that her shoes had caused her injury resulting in venous insufficiency.  

In accordance with the Board's March 2009 remand, the Veteran underwent a pertinent VA examination in October 2010, at which time the examiner opined that the Veteran's bilateral lower extremity condition, characterized as a history of venous insufficiency of the bilateral lower extremities, did not exist prior to, and did not have its onset during, the Veteran's period of active duty which began on March 26, 2003.  However, the examiner provided no meaningful support for this conclusion.  The Board then remanded the case for another VA examination.

That VA examination was conducted in May 2011.  The Veteran reported that she began developing problems with foot/leg swelling or tightening beginning in the fall of 2002 while training with the National Guard.  These symptoms were only present during training exercises.  She reported that in March 2003 after being on her feet all day doing inventory work in service she developed worse swelling than she had ever had.  Since that time she had had problems with lower extremity edema that was worse at the end of the day or with prolonged standing.  She currently used lasix and wore jobst stockings.  The Veteran reported that she did have problems with leg swelling during her pregnancy in 1976.  

The examiner reviewed the claims folder and provided the opinion that the Veteran currently has evidence of chronic mild bilateral venous insufficiency with trace edema from the ankles to the midtibiae bilaterally; the venous insufficiency was at least as likely as not present during her period of active duty from March 26, 2003 to April 3, 2003; the condition existed prior to that time and did not progress in severity beyond its natural progression.  The examiner stated that the Veteran's signs and symptoms consistent with venous insufficiency were likely from chronic venous trauma related to her prior pregnancy when she had significant leg swelling.  The examiner noted that pregnancy is a common cause of venous insufficiency.  He also noted that the Veteran clearly described symptoms of venous insufficiency for at least six months prior to March 2003.  He stated that it was not surprising that her symptoms worsened as this is the usual pattern of the problem; especially as she was on her feet for a prolonged period of time, one would expect worsening of her symptoms.

On review, the Board finds that venous insufficiency was not "noted" during the entrance examination in March 2003; see Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (only such conditions as are recorded in physical examination reports are to be considered as "noted," and the veteran's reported history of the pre-service existence of a disease or injury does not constitute notation of such disease or injury but is considered with all other evidence in determining if the disease or injury pre-existed service).  Accordingly, the Board must first consider whether it is shown by clear and unmistakable evidence the Veteran had a preexisting condition.

In regard to the Veteran's statement during service acknowledging a preexisting problem with leg swelling during her pregnancy, the Board notes that a layperson's account does not constitute the type of evidence that would serve as the basis for a finding that a condition preexisted service.  Paulson, 7 Vet. App. 466.  Further, signed statements of veterans relating to the origin or incurrence of any disease or injury made in service, if against his or her own interest, is of no force and effect if other data do not establish the fact; other evidence will be considered as though such statement were not of record. 38 C.F.R. § 3.304(3) (emphasis added).

In this case the Board finds clear and unmistakable evidence that the Veteran had a lower extremity swelling condition that preexisted service in the form of the Veteran's report of a history of hospitalization for swollen legs in 1974 noted in April 2003 (following separation from service); the June 2003 private treatment report where the Veteran reported bilateral leg swelling for the past 1-2 years; her hearing testimony in August 2008, and the May 2011 VA examination report where she reported that she had problems with leg swelling during her pregnancy in 1976 and the examiner opined that her current venous insufficiency was related to chronic venous trauma during her pregnancy.  These statements of the Veteran were made after discharge from service and are outside the provisions of 38 C.F.R. § 3.304(3) cited above.  Finally, the Veteran has not attempted to assert during the course of the appeal that she did not have a preexisting condition, but rather has endorsed such history.  The Board accordingly finds the totality of the medical and lay evidence clearly and unmistakably shows lower extremity venous insufficiency existed prior to active service.

Having determined that the Veteran had this disability prior to service, the Board must consider whether there was any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley, 5 Vet. App. 155, 163.  However, temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

In this case the Board finds clear and unmistakable evidence the Veteran's preexisting venous insufficiency did not undergo a measured worsening in service.  While the Veteran was treated in service for lower extremity edema/fluid retention, the recent VA examination found a mild disability with only trace edema in both extremities.  Moreover, the VA examiner specifically concluded that while worsening of symptoms following being on her feet for a prolonged period was to be expected, the condition existed prior to that time and did not progress in severity beyond its natural progression.  

In this regard, the Board also must consider the Veteran's lay account that her lower extremity condition was permanently worsened during her brief period of active service.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, the Board finds the Veteran's current account of having suffered a permanent worsening of her venous insufficiency from being on her feet for a three day period in March 2003 to be not credible because the medical evidence of record does not support such permanent worsening.  Instead, the record reflects that she had problems with leg swelling for one to two years prior to June 2003 (see Veteran's report of medical history on private treatment record that month) and that she currently has mild venous insufficiency and trace edema (as noted on VA examination in May 2011).  

In sum, based on the evidence and analysis above the Board finds that the Veteran clearly and unmistakably had venous insufficiency of the lower extremities prior to active service that did not worsen in severity prior to her discharge from service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.





ORDER

Service connection for venous insufficiency of the bilateral lower extremities (claimed as edema/leg and foot swelling) is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


